DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed August 09, 2021, with respect to the 103 rejection have been fully considered and are persuasive.
Applicant argues, the combination of prior art is not shown to teach or suggest the features of "set a display mode of a second virtual object corresponding to a second user in the virtual space for a first device of the first user, wherein the virtual space comprises an arrangement of the first virtual object corresponding to the first user and the second virtual object corresponding to the second user ... change a position of the second virtual object corresponding to the second user with respect to the first virtual object corresponding to the first user in the virtual space for the first device ... the change in the position of the second virtual object with respect to the first virtual object in the virtual space for the first device is based on the set display mode and the first state information of the first user that indicates one of the positive state of the first user or the negative state of the first user." as recited in amended independent claim 1 and similarly in amended independent claims 19 and 20.
In reply, the Examiner agrees.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1, 3-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:

Abe et al. (US-2014/0218361-A1), teaches obtain first state information regarding a state of a first user based on a sensor input (Fig. 3 and ¶0113; ¶0133); and a distance between the first virtual object and the second virtual object is set as the display mode of the second virtual object, based on the first state information regarding the first user (Fig. 31 and ¶0228; Fig. 45; ¶0301; ¶0141; ¶0304).
Atsushi et al. (JP-2008107895-A), teaches the display mode of the second virtual object in the virtual space for a first device of the first user and a display mode of the first virtual object in the virtual space for a second device of the second user, such that the display mode of the second virtual object is different from the display mode of the first virtual object (Figs. 22-24 and ¶0144-0145; ¶0068; ¶0081); wherein the processor is further configured to: alter the display 
Mullins (US-2014/0354532-A1), teaches the biometric information includes at least one of user's heart rate, body temperature, and perspiration (¶0049; ¶0074).
Found references:  
Nagaishi et al. (US-2018/0024621-A1), teaches a biological information processing system includes a mental and physical information specification unit that specifies mental and physical information on the basis of biological information measured by a sensing unit, a transmission and reception unit that performs transmission and reception of information, and an information conversion unit that performs a converting process of a presentation mode of received information on the basis of contents of the received information received by the transmission and reception unit, mental and physical information of a transmitter, and mental and physical information of a receiver (Abstract). Nagaishi further teaches the information conversion unit may determine which one of a positive state, a normal state, and a negative state a mental state is, on the basis of at least one of the mental and physical information of the receiver and the mental and physical information of the transmitter, and may perform conversion of the presentation mode of the received information on the basis of the determined mental state (¶0016).
Inomata (US-2018/0341386-A1), teaches defining a virtual space. The virtual space comprises a first avatar object, a first character object, a second avatar object, and a second character object. The method includes defining a plurality of operation modes for operating the virtual space. The method includes moving, in accordance with an operation of the virtual space by the first user being executed in the first mode, the first character object in accordance with the input to the first controller (Abstract). Inomata further teaches controling the motion (e.g., 

When considering Claim 1 as a whole, however, the combination of prior art is not shown to teach or suggest the features of "set a display mode of a second virtual object corresponding to a second user in the virtual space for a first device of the first user, wherein the virtual space comprises an arrangement of the first virtual object corresponding to the first user and the second virtual object corresponding to the second user ... change a position of the second virtual object corresponding to the second user with respect to the first virtual object corresponding to the first user in the virtual space for the first device ... the change in the position of the second virtual object with respect to the first virtual object in the virtual space for the first device is based on the set display mode and the first state information of the first user that indicates one of the positive state of the first user or the negative state of the first user." as recited by amended independent claim 1 (emphasis added) as described in the specification at figures 9-11 and at least at paragraphs 20-23, 68-70, 73-75, 77, 79, 82, 90, 94, 97 and 119-120.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 19-20 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619